Case 1:19-cv-00284-GLS-CFH Document 23 Filed 05/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

JANE DOE,

Plaintiff,
NOTICE OF MOTION
-against- Civil Case No. 1:19-CV-284 GLS/CFH

UNION COLLEGE, THE BOARD OF TRUSTEES
OF UNION COLLEGE, MELISSA A. KELLEY,
Individually and as an agent for Union College,
TRISH WILLIAMS, individually and as an agent

for Union College, and DARCY CZAJKA, individually
and as an agent for Union College,

Defendants.

 

Motion by: Defendants, by and through counsel, Carter,
Conboy, Case, Blackmore, Maloney & Laird, P.C.

Date, time and

place of hearing: June 6, 2019, at 9:00 a.m., at the United States
District Court, Northern District of New York,
James T. Foley U.S. Courthouse, 445 Broadway,
Albany, New York.

Supporting papers: Affidavit of Michael J. Murphy, Esq., with
supporting exhibits, and Memorandum of Law.

Nature of Action: — Sex-based discrimination pursuant to Title IX.

Relief demanded: An Order pursuant to Rule 12(b)(6} of the

Federal Rules of Civil Procedure dismissing
plaintiff's first amended complaint, with prejudice
and on the merits, together with such other and
further relief as the Court may deem just and
proper.
Case 1:19-cv-00284-GLS-CFH

Answering papers:

Further notice:

DATED: May 6, 2019

TO:

Document 23 Filed 05/06/19 Page 2 of 2

Pursuant to L.R. 7.1(b)(1}) opposition papers
must be filed with the Court and served upon the
other parties not less than seventeen (17) days
prior to the return date of the motion.

This matter is to be taken upon submission of

papers without oral argument unless otherwise
ordered by the Court.

CARTER, CONBOY, CASE, BLACKMORE,
MALONEY & LAIRD, P.C.

MICHAEL). MURPH

Bar Roll No.: 102244
Attorneys for Defendants, Union Coilege, The
Board Of Trustees Of Union College, Melissa
A. Kelley, Trish Williams And Darcy Czajka
Office and P.O. Address
20 Corporate Woods Boulevard
Albany, NY 12211-2396
Phone: (518) 465-3484
E-Mail: mmurphy@carterconboy.com

NESENOFF & MILTENBERG, LLP

Attomeys for Plaintiff
363 Seventh Avenue, Fifth Floor
New York, NY 10001
